
	

113 SJ 34 IS: Proposing an amendment to the Constitution of the United States to give States the right to repeal Federal laws and regulations when ratified by the legislatures of two-thirds of the several States.
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		2d Session
		S. J. RES. 34
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Enzi (for himself, Mr. Cornyn, and Mr. Barrasso) introduced the following joint resolution; which was read twice and referred to the Committee on the Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United States to give States the right to repeal
			 Federal laws and regulations when ratified by the legislatures of
			 two-thirds of the several States.
	
	
		
			That the following article is
			 proposed as an amendment to the Constitution of the United States, which
			 shall
			 be valid to all intents and purposes as part of the Constitution when
			 ratified
			 by the legislatures of three-fourths of the several States within seven
			 years
			 after the date of its submission for ratification:
			
				
					  —
					
						Any provision of law or regulation of the
				United States may be repealed by the several States, and such
			 repeal shall be
				effective when the legislatures of two-thirds of the several States
			 approve
				resolutions for this purpose that particularly describe the same
			 provision or
				provisions of law or regulation to be
				repealed.
					.
		
